UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7754


DONNIE GEORGE MORTON,

                  Petitioner - Appellant,

          v.

FRANK L. PERRY,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cv-00319-CCE-LPA)


Submitted:   May 24, 2016                    Decided:   May 27, 2016


Before DUNCAN, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donnie George Morton, Appellant Pro Se. Clarence Joe DelForge,
III, Nicholaos George Vlahos, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donnie George Morton seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate         of       appealability.            28      U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent      “a    substantial      showing      of     the    denial     of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating       that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.    Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Morton has not made the requisite showing.                     Accordingly, we deny

Morton’s motion for a certificate of appealability, deny leave

to    proceed    in      forma   pauperis,      and    dismiss    the    appeal.        We

dispense     with        oral    argument    because      the     facts    and     legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3